
	

114 HRES 406 IH: Recognizing the progress made and challenges still faced by people living with albinism in East Africa.
U.S. House of Representatives
2015-07-31
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IV
		114th CONGRESS
		1st Session
		H. RES. 406
		IN THE HOUSE OF REPRESENTATIVES
		
			July 31, 2015
			Mr. Brooks of Alabama (for himself and Mr. Connolly) submitted the following resolution; which was referred to the Committee on Foreign Affairs
		
		RESOLUTION
		Recognizing the progress made and challenges still faced by people living with albinism in East
			 Africa.
	
	
 Whereas the United States House of Representatives brought widespread awareness to the plight of people with albinism in East Africa, where many shamans promote the deplorable belief that people with albinism are less than human, and use their body parts as charms in occult rituals, by passing H. Res. 1088 on March 10, 2010;
 Whereas widespread awareness and public outcry in recent years has led to improvements in the lives of people living with albinism in East Africa;
 Whereas challenges still exist, and our continued support of people with albinism in East Africa is needed;
 Whereas the United Nations Human Rights Council passed resolution 23/13 on June 13, 2013, calling for an end to attacks and discrimination against people with albinism and further urged States to adopt specific measures to protect and preserve the rights to life and security of persons with albinism;
 Whereas United Nations reports indicate that many albinos in Tanzania have been murdered since 2000 and their dismembered body parts have been sold for hundreds to thousands of dollars to be used as charms in rituals, many persons with albinism have been attacked resulting in dismemberment, and grave robbers have exhumed graves seeking limbs and bodies of persons with albinism to sell;
 Whereas many people with albinism still lack access to medical services especially for skin cancer and vision problems from which they suffer at higher rates than people without albinism; and
 Whereas many people with albinism in East Africa remain highly marginalized and consequently have little access to education, skills training, jobs, and entrepreneurship opportunities: Now, therefore, be it
	
 That the House of Representatives— (1)commends the governments of East Africa that have made advances in improving the lives of people with albinism;
 (2)urges that the United States Government should work with the governments of East Africa and non-governmental organizations to address violence against people with albinism;
 (3)calls upon governments in East Africa to continue to work to ensure the right to life, the prohibition of torture and ill-treatment of people with albinism;
 (4)calls upon governments in East Africa to take appropriate measures to prevent attacks by investigating and prosecuting those individuals who kill, assault, persecute, or discriminate against people with albinism to the full extent of law;
 (5)calls upon governments in East Africa to adopt specific measures to promote access to adequate health care, employment, education, and justice for individuals with albinism; and
 (6)calls upon governments in East Africa to work closely together to take measures against human trafficking of people with albinism across state borders.
			
